 426DECISIONSOF NATIONALLABOR RELATIONS BOARDLaura E. Weber,d/b/a Weber Nursing Homes andd/b/a Pleasant View Rest HomeandLocal 512,Retail,Wholesale and Department Store Union,AFL-CIO. Case 7-CA-3977December 3, 1971DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNING AND JENKINSOn April 29, 1971, Trial Examiner Frederick U.Reel issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.He also found that the Respondent had not engagedin a certain other alleged unfair labor practice, andrecommended dismissal of those allegations of thecomplaint. Thereafter, the Respondent and GeneralCounsel filed exceptions to the Trial Examiner'sDecision and supporting briefs, and the GeneralCounsel filed a brief in support of certain portions ofthe Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as' amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National. LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner as modified below andhereby orders that Laura E. Weber, d/b/a WeberNursing Homes and d/b/a Pleasant View Rest Home,the Respondent, Indianapolis, Indiana, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's recommended Order,as modified below.Substitute the following for paragraph 2(c) of theTrial Examiner's recommended Order:"(c.)Using said list, offer reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudiceto their seniority or other rights and privileges, tothree employees as of October 5, 1970, to a fourthemployee as of October 10, 1970, to a fifth employeeas of October 17, 1970, to a sixth employee as ofOctober 30, 1970, and tothe remainingemployees tothe extent vacancies have occurred in nurses aidepositions after the strikers applied for reinstatement,provided that the reinstatements of October 10 and 30shall be to positions on the second shift and that anyperson declining such a position, or any subsequentopening not on the first shift, because of the hours ofwork, - shall not lose her position on the list forsubsequent openings."1We note anobvioustypographicalerror in theTrialExaminer'sDecision.In secD,1. par. 3, the6th sentence should read as follows: "Butthe merefact "Maderurged them to returnfor the halfhourbetween 2.30and 3 p.m. is insufficient basis for findingthat they were discharged if theyfailed to do so "In hisDecision the Trial Examiner,although not listingBrenda Coy as apermanent replacement,apparentlytreated her as such because in hisrecommendedremedy hedid not indicate that a strikerwas entitled to herjob from the inceptionof her employment,but only from October 18 whenshe was transferred to housekeeping from the position of nursesaide. Theundisputedfactsfound by theTrial Examinerwere that Coy applied forworkas "housekeeper,laundry,kitchen" andshortly after reporting forwork was transferred to that position.Other uncontradicted evidenceshows thather mother,Memweather,who was in charge ofthe day shift,did not considerher suitable for the position of nurses aidedue to heremotional feelings about conditionsofworkin thatjob. In thesecircumstances,the evidence does not establish that her employment as anurses aidewas other than temporary. We shall, accordingly, modify theTrialExaminer'srecommended remedy toprovide that an additionalopening existed on October 5 rather than on October 18, to which adiscnminatee is entitledwith backpay.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEFREDERICK U. REEL, Trial Examiner: This proceeding,heard at Indianapolis, Indiana, on February 9, 10, and 18,1971,1 pursuant to a charge filed the preceding October 5and a complaint issued November 30, presents questions ofdischarge, reinstatement,and replacement arising out of alabordisputewhich originated at the Pleasant ViewNursing Home (hereafter sometimes referred to as "theHome") on October 2. Upon the entire record,2 includingmy observation of the witnesses, and after due considera-tionof the briefs filed by General Counsel and byRespondent, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERAND THE LABORORGANIZATION INVOLVEDRespondent, an individual proprietor, operates twonursing homes in Indianapolis with total gross annual1All other dates mentioned herein except where otherwise indicated,refer to the yeas 1970.2General Counsel's motion to correct certain errors in the transcriptwas unopposed and is herewith granted194 NLRB No. 69 PLEASANT VIEW REST HOME427revenue in excess of $250,000, and annually receives goodsand material valued in excess of $50,000 directly fromoutside the State. The answer admits, and I find, thatRespondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, and that theCharging Party, herein called the Union, is a labororganization within the meaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA.The Events of October 21.The concerted activity and the dischargesFor some days prior to Friday, October 2, a number ofthe nurses aides employed on the day shift at the Home hadresented the fact that they had recently been required toperform certain housekeeping duties in addition to theirnormal tasks as aides. On that morning, by prearrangementamong themselves, the nurses aides, after punching in forwork, went to the dining area, instead of going about theirnormal duties, and were sitting there when the head nurse,MarthaMeriwether, arrived shortly after 6:30 a.mMeriwether inquired of them if they were on strike. There issome conflict in the testimony as to whether they answeredin the affirmative or the negative, but the record is clearthat they told Meriwether they were not going to work untiltheyhad an audience with Mr. C. O. Rader, theadministrator in charge of the Home, about their housek-eeping complaint. Meriwether replied that Rader would notbe in until about 9 a.m., that the dining area was needed forthe operation of the Home, and that if they were not goingto work they should check out and go home. At this pointthere is a sharp conflict in testimony, for most of the aidestestified thatMeriwether said, "you're fired," whereasMenwether, Wilkerson, and a night shift nurses aide whowas nearby, all denied that Meriwether said anything of thesort.I find that Meriwether did use the quoted phrase. I am ledto this finding by a number of factors-one of which, myobservation of the demeanor of the witnesses, is probablysufficient. SeeN.L.R.B. v. Dinion Coil Co.,201 F.2d 484,487-490 (C.A. 2, 1952); but cf. the dissenting opinions inMark Twain Marine Industries, Inc.,185 NLRB No. 101,andPeoples Outfitting Co.,184 NLRB No. 47. In addition, Inote that Wilkerson was a completely unreliable witness asshe was prepared to brand as "false" testimony that theaides even mentioned they wanted to see Rader, althoughMeriwether herself testified to that effect. Jacobs, the nightaide, was not directly party to the conversation, was notclose to the table where the other girls were sitting, if indeedshe was inside the room at all, and could well have missedhearing all that Meriwether said as, according to Jacobs,Meriwether was facing the girls and had her back to Jacobs.Meriwether admitted saying immediately after that "her big3The group in the dining area included 8 of the 10 women named in theoriginalcomplaint and 1,Wilkerson,whose name was added byamendment at the hearing. Wilkerson had gone about her regular workupon arriving that morning, but joined the others in the dining area uponthe insistent urging of some of the group. Absent from the group, butincluded in the complaint, were Ethel Edwards and Ethel Ross. The formerwas not scheduled to work October 2, and Ross was not scheduled October2,3,or4mouth" had caused her to be without help that morning, anexpression which makessenseif she had told the girls theywere fired, but does not seem appropriate otherwise as theirrefusal to work the first part of the day was not due to her"big mouth." Also Meriwether called Tabler, one of thenurses aides then on vacation,asked if Tabler was with thegirls or "wanted to stay," and suggested that the aides whohad left would have trouble getting jobs. Further, thetreatment of Edwards, describedinfra,ismore consistentwith the concept that Meriwether told the other aides theywere discharged than that she did not. Finally, to come fullcircle, the conduct of the aides in question is consistent withtheirunderstanding that they were told they weredischarged and, as stated at the outset, I find them credibleand credit their unanimous testimony that Meriwether sotold them.The aides in question thereupon punched out and went tothe home of one of their number, Lucy Sullivan, to discusswhat to do next. Meanwhile Meriwether called Rader toadvise him of what had occurred. She also told him at thattime that the aides wished to speak to him about thehousekeeping duties .4 Rader told her to try to get the nightaides to stay on, to locate people on leave, and to arrangefor help to come from another nursing home operated byRespondent. Meriwether was able to piece together enoughhelp from these sources to service the patients. Among thepeople she telephoned was Ethel Edwards, an aide notscheduled to work that day. Meriwether asked, but did notorder, Edwards to come in, telling her that the other aideswalked out. Edwards declined, stating that she supportedthe other aides. Meriwether did not reach Ethel Ross, whowas not scheduled to work until the following Monday.2.The aides return to the Home, receive theirpaychecks, engage in picketing, and loin the UnionThe aides returned to the Home shortly before 9 thatmorning, having learned that Rader had arrived. As theyentered the Home, Rader came to meet them, telling themin a rather excited fashion to get out. He testified that hetold them at that time that they were not discharged, but ifhe indeed said anything to that effect his words were lost inthe confusion and he did not succeed in communicatingany rescission of the discharges to the aides. AlthoughRader knew that the aides wanted to discuss their cleaninggrievance with him, he made no effort to do so at that timeor to suggest any time and place for doing so. The aides toldhim that as they had been fired, they wanted theirpaychecks, and Rader told them the checks would beprepared. The aides then left the Home and returned toSullivan's. The group at the Home did not yet include EthelEdwards (Wilkerson's testimony to the contrary isrejected),5 but Rader promptly instructed his secretary toprepare final paychecks for all the aides here involved,including Wilkerson and Edwards (but not Ross).4Rader denied that Menwether so advised him. I credit her testimonythat she told him, but the matter is of no great moment,and I attributeRader's testimony to a faulty memory rather than to deliberate falsehood.5Edwards' testimony, confirmed by other aides,is that she did not meetthe group until they returned to Sullivan's after seeing RaderWilkersontestified that Edwards was at Sullivan's before they went to the Home. Ihave already noted one error in Wilkerson's testimony,and I also find thather testimony in other respects is unworthy of belief. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe aides, this time accompanied by Edwards, went tothe office of the State Labor Board, where their complaintsabout conditions at the Home set in motion an inquiry bythe State Board of Health. They then returned-to the Homewhere they commenced picketing with handmade signs.At about 11 a.m. Rader came to the gate and handedpaychecks to the pickets, but apparently Sullivan, Edwards,and Beverly Mayes were temporarily absent from thegroup. Rader also handed, or attempted to hand, to each ofthe girls present the following written statement:To the day-shift Aides:This is to inform you that we assume since yourequested your checks, that you are voluntarily quittingour employment. We want to make clear that you arenot discharged.We are hiring replacements to perma-nately [sic ] replace you.Several of the aides threw the paper back at Rader,apparently indignant because in their view they were not"voluntarily quitting" but had been "fired." In the noiseand confusion at the gate, augmented by the noise ofpassing trucks on the nearby highway, Rader's reading ofthe above statement was not fully audible.Mildred Wilkerson, who was present at the gate, did notreceive a paycheck. Rader's secretary had heard from anaide on the night shift that Wilkerson's participation in thewalkout had been the result of pressure from the otheraides.Wilkerson, not having received a check, went to theoffice to inquire into her status. In a brief conversation withRader, in which Rader assured her that her housekeepingduties would be minimal, she agreed to return to work thenext morning.6The other aides who had not received checks at the gate(Sullivan, Edwards, and Mayes) went to the office shortlyafter 11 a.m., as they had heard their checks were there.Each there received her check, and Sullivan also washanded the statement quoted above but declined to acceptit.No such statement was offered to Edwards; the record issilent as to whether one was given Mayes. Edwards, asnoted above, was not scheduled to work that day and,unlike the other aides, had not requested a paycheck, butRader had instructed his secretary to include Edwards inthe group for whom paychecks were prepared.The aides, except for Wilkerson, returned to the gate andresumed picketing. Paul Brokamp, an organizer for theUnion,was passing by, observed the picketing, andinquired of the pickets as to its cause. In the ensuingconversation, all the pickets signed union cards authorizingthe Union to represent them.? Brokamp went to a nearbytelephone, called his office to send out regular picket signs,and also arranged to have Virgil Terry, president of theUnion, come to the scene. Brokamp then returned to thepickets; it was now about 2:30 p.m.6Wilkerson's testimony as to the time of this episode is confused Raderplaced it as about noon. TheCompanyintroduced an exhibit (Resp. Exh11) which would place the episode as occunng after 2:30 p.m. The recordas a whole leads me to the conclusion that the document was prepared bymistake and that the episode occurred at the time Rader stated. The partiesin their briefs seem to agree that it occurred after 2:30,which,of course, isconsistent with Exh.11, but inconsistent with other evidence in the record,3.The discharges are rescinded; Rader leaves theoffice and later hires "replacements"When Brokamp returned to the gate at 2:30, he observedRader reading the followingstatementto the assembledpickets:In order to make it perfectly clear that you have notbeen discharged, we hereby invite you to return to yourregular job at Pleasant View Rest Home. Due to thenecessity of providing proper care for our patients, wewill be forced to immediately seek a replacement foryou if you do not return.After reading the statement, which all the aides heard,either directly from Rader or immediately thereafter fromtheir fellow aides, Rader pointed out to the group that theirscheduled shift did not end until 3 p.m., a half hour later.He stated that they could return to work, but that if theydid not, replacements would be hired. Brokamp thenintroduced himself to Rader, stating that he represented thepicketing aides and that he would discuss the matter withRader in the office in a few minutes.Rader went back into the building and almost immedi-ately left by another exit to go downtown to keep anappointment on a matter unrelated to this litigation. Beforeleaving he instructed his secretary and Meriwether to getthe names of potential permanent replacements for theaides.Brokamp waited at the gate for Terry, who arrived before3 p.m., and the two promptly proceeded to the office,hoping to discussmatterswith Rader before the "deadline."They learned, however, that Rader had left the building.The union men and the aides then resumed picketing forthe rest of the day.Rader returned to his office in the late afternoon or earlyevening, and spent the nextseveralhours on the telephonearranging for a number of people to work the next day.Details as to these "replacements" are described,infra.B.The Events of October 3, 4, and 5On the morning of Saturday, October 3, all the aides hereinvolved except Ross were scheduled to work, but onlyWilkersonreportedforduty.A number of the"replacements" hired by Rader the previous evening, withsomeadditional help from employees at the other nursinghome and from volunteer workers, provided the servicesnecessary to operate the Home. That morning, about 1 hourafter the day shift was scheduled to report, the unionrepresentativescameto the Home, found Rader, and toldhim that they wanted todiscussgetting the aides back towork. Rader told them to talk to his lawyer. The unionrepresentativesmadestrenuousefforts on both Saturdayand Sunday to communicate with counsel for the Home,but were unable to reach him.11On Sunday none of the aides in question reported forwork (Ross was not scheduled), and the necessary servicesincluding the testimony thatWilkerson,who left at 3 p.m., spent aconsiderable amount of time after her interviewwithRader justwatchingthepicketing,and the evidencethatRader left the Home almostimmediatelyafter reading the 2:30 p.m.letter to the strikers.Whether theWilkerson-Rader exchange occurred at noon orat 2:30 is not critical to thecase7The Union does normallyrepresent employees of nursing homes. PLEASANTVIEW REST HOMEwereprovidedby the same group that worked Saturday.During the afternoon,acting at the suggestion of theUnion,a number of the absent aides telephoned Rader,advising him in each case that the caller was prepared toresume work on Monday.Rader replied in each case thatthe caller had been permanently replaced.On Monday morning all the aides in question,includingRoss, appeared at the Home at the normal starting hour,ready to goto work.Rader ordered all of them,includingRoss, to leave the Home, stating thattheyhad all beenpermanently replaced.The aides thereupon resumed theirpicketing,joined now by Ross, who received her paycheckin the mail about 2 weeks later.C.TheReplacementsAs noted above Rader arranged for replacements to workas nurses aides at the Home beginning Saturday,October 3.The evidence with respect to these employees is as follows:1.BrendaCoy,Mrs.Meriwether'sdaughter, reportedfor work as a nurses aide on October 3 but was transferredto housekeeping on October 18. In her 2 weeks as a nursesaide, Coy worked 46-1/2 and 44 hours, respectively. In herapplication dated October3,Coylisted as the employmentshe desired"housekeeper,laundry, kitchen" but not nursesaide.2.Mary Harvey reported for work October 3 and quitthe week of November 7. She operates her own nursinghome in Connorsville,Indiana, but is a friend of Rader andwas visiting his family when the events occurred.AccordingtoRader's testimony,Mrs. Harvey,a registered nurse,"more or less was training people" and"was not apermanent employee."She was listed on the payroll as an"aide" and paid al the rate normally given nurses aides.3.and 4.Dorothy and Debra Howard are Rader's nieceand great-niece, respectively.They reported for work onOctober 3 and were still employed at the time of thehearing.Dorothy Howard,however, runs errands andworks in the office"practically'every day" for "most of theafternoon."Sometime after Christmas the head nurse, asupervisor,told a nurses aide that the head nurse expectedDorothy Howard"would just be there until the strike wasover."5.Brenda Keith had been employed in the dietarysection until the morning of October 3 when she wastransferred to nurses aide. She was not replaced in herformer job,and there is uncontradicted testimony that priorto her transfer there was an extra employee in the kitchen.Keith'shours as a nurses aide averaged 48 per week; thestriking aides normally worked a 40-hour week.6.Ann Root,who reported for work on the morning ofOctober 3, is still employed as a nurses aide. Timecards inevidence for Root showed that she works approximately 32hours per week.7.Gloria Stierwalt began work as a nurses aide on themorning of October 3 and is still so employed.She hadworked for the Home on September 27 as a replacement inthe kitchen.8.and 9.CarolynWard and Carolle Wicker bothreported on the morning of October 3 and are still workingas nurses aides.10.Dorothy Reynolds spoke to Meriwether on the429telephone on October 3, agreed to report on October 5, didso (over an hour after the striking aides and Ross had beenrefused employment),and went on sick leave,apparentlypermanently,on October 24. Reynolds told Menwetherthat she (Reynolds)would come to work part time "untilthey could find somebody to replace me." During the firstweek of Reynolds'employment Rader told her that she"couldn't quit because he would have to hire somebody offthe picket line to replace [her]."In that same conversationReynolds told Rader she would work"until [she] could bereplaced."Reynolds in her first 2 weeks worked 47 and 44hours, respectively,and then left during the third weekbecause of illness.11.Jessie James started work as a nurses aide onOctober 4 and was still so employed at the time of thehearing. She also worked at a local hospital,so her hours attheHome fluctuate somewhat but apparently averageabout 30 per week.When James agreed to return to theHome on October 4 (she had previously been employedthere),she told Rader that she "would come in and workuntil everything was settled with the girls."She repeatedthat to Rader on more than one occasion after she startedwork.12.Charlotte Hogan arranged with Rader by telephoneon Sunday morning,October 4,to report the next morning,and did so. She quit during the week ending October 17.The foregoing 12 persons are apparently those to whomRader referred when on the morning of October 5 he toldRoss and the other 9 aides who were attempting to return towork that they had been replaced by 12 employees. Inaddition,however, the record shows that on October 9 anurses aide on the second shift(3 to 11 p.m.) quit and wasreplaced by a new hire, Nora Flagg, one week later. Therecord further discloses that on or about October 30 twohighschool girls,Brenda Overton and Debra Robinson,were hired at the Home in the nursing department, andperformed tasks similar to those performed by the nursesaides.The combined weekly hours of these two girlsnormally ranged from 28 to 44; they received pay increasesin January 1971 to the rates paid the striking aides, andduring the last 3 weeks for which records were available(i.e., through January 1971) they worked a combined totalof 44,42, and 40 hours,respectively.However,as far as therecord shows, they worked during the second shift.Respondent introduced evidence that at all times it hasprovided nursing care in excess of the mimmum requiredby the State Board of Health.Rader testified that,althoughin the space of 1 week Coy transferred to housekeeping,Hogan quit,and Reynolds went on indefinite sick leave, hewas sufficiently staffed that he needed no extra help. On theother hand,Tabler, one of the nonstriking nurses aides,testified to a conversation late in October with PearlKnapp,who is the head nurse and admittedly a supervisor,inwhich the latter stated that the Home was"shorthanded,"that she had to work herself,and that shecould not"hireanybodyuntil after the strike is over"although"some days we have two or three don't show up." 430DECISIONSOF NATIONALLABOR RELATIONS BOARDD.Concluding Findings1.The status of the "strikers" up to the morningof October 5Unraveling this somewhat tangled skein,we start with aprotected concerted activity-themeeting in the diningarea in which the aides said they wanted to discuss withRader their complaints about their duties.Meriwetherconverted this into an unfair labor practice strike when shedischarged the aides for their action. SeeTime-O-Matic,Inc. v. N.L.R.B.,264 F.2d 96,102 (C.A.7, 1959),and casesthere cited.Rader in effect ratified this discharge when heordered that final paychecks be made for all the aides,including Edwards, although at the time he did,Edwardshad not missed any work time, had not demanded her pay,and had merely indicated her support of the other aides intheir expressed desire to meet with Rader.Also Rader madeno effort whatsoever to discuss matters with the aides whenthey appeared at the Home for that purpose about 9 a.m. Infairness to Rader it must be added that he was confrontedwith an emergency,as he had to arrange for care of thepatients in the Home. On the other hand the nurses aidesenjoyed statutory protection, just as do employees of apublic utility,notwithstanding that their resort to collectiveaction exerts unusual pressure because of the need whichthe employer's customers have for uninterrupted service.In any event,by 11 a.m. Rader, apparently havingobtained sound legal advice in the interim,took steps torescind the discharge.He handed, or attempted to hand, astatement to each of the aides in question(with the possibleexception of Edwards)which stated in part"you are notdischarged."Unfortunately,a number of the aides rejectedthe slips in some anger because the opening sentence statedthat"you are voluntarily quitting your employment " I findthat at that point Respondent had taken reasonable steps torescind the discharges.The aides at this point could havegone into the office in an effort to speak with Rader and airtheir complaints,but none of them did so. As already notedthe aides had not planned to do any work that morninguntil they could meet with Rader, who normally arrived atwork about 9 a.m.Theoretically,therefore,the unlawfuldischarge that morning deprived the aides, who werescheduled to work,of compensation from about 9 a.m. toabout 11 a.m. The amount lost is necessarily highlyspeculative,as there is no way of knowing whether or whenthe aides would have started to work, but would appear atmost to be 2 hours per person. I am inclined to regard thatunder all the circumstances of the case asde minimis.At 2:30p.m. Rader read another message to the aideswhich unequivocally invited them to return to their jobs.The record is clear that all the aides here involved(exceptfor Ross, who was not present on Friday,and Wilkerson,whose reinstatement had already been accomplished) wereaware of this offer. General Counsel suggests that the 2:30statement was in the form of an ultimatum because Radersaid that they would be replaced if they did not returnimmediately.I find that Rader's statement,"we will beforced to immediately seek a replacement for you," did nota In the instant case the rescissionof the dischargecaused theemployees to revert to the status of economic stokers, not unfair laborpreclude the aides from claiming their old jobs thefollowingmorning.To be sure, Rader arranged forreplacements to report the next morning, a step ofnecessary prudence in view of his obligation to the patientsas he was uncertain whether the strikers would return. Butthe mere fact that Rader urged them to return for the halfhour between 2:30 and 3 p.m. is sufficient basis for findingthat they were discharged if they failed to do so.sIt is, of course,highly unfortunate that Rader left theofficewithout waiting to see Brokamp and Terry, whorepresented the aides,and who wanted to discuss the termsof their returning to work. The Union was not the statutorybargaining representative;it represented at the time only 9aides of the first shift,and the Home employed well over 20aides. But Brokamp and Terry were authorized to speak forthe strikers,and the whole episode might have beensatisfactorily resolved had Rader given them a chance to doso. Indeed,the entire affair up to this point could have beenavoided or averted if Meriwether had not told the girls theywere fired,ifRader had met with them at 9 a.m.,or if hehad waited for Brokamp and Terry.But Rader's failure tomeet with the union people,howsoever unfortunate, wasnot an unfair labor practice.If the striking aides had reported for work on Saturdaymorning,and if Respondent had declined to reinstate them,a nice question would have been raised as to whether theyhad been replaced under the doctrine recently reiterated inH. & F. Binch Co.,188 NLRB No. 98, that replacementbecomes effective when the employer concludes definitearrangements with the replacement.Rader testified that hewould have reinstated the aides,and in any event they didnot show up for work that morning. At a fairly early hour,but well after the start of the shift,union representativessaw Rader,but at that time the replacements were alreadyat work. On Sunday several of the aides told Rader theywould report for work Monday, and he replied that theyhad been replaced. Nevertheless they all appeared for workon Monday,at which time(except for Ross)they were inthe status of strikers who had allegedly been replaced. Weturn, therefore,to a consideration of the replacementpicture on and after October 5.2.The rightsof the strikers on and afterOctober 5On the morning of October 5 the nine striking nursesaides (i.e., those who had been scheduled to work Saturdayand Sunday but had not done so) reported for work in agroup, accompanied by Ethel Ross, who had been on leaveduring the last 3 days and hadnot missedany work. Whenthe group announced to Rader that they were reporting forwork, he told all of them (including Ross) that "you've beenreplaced with twelve other girls." The aides, including Ross,went out to picket, andRoss receivedher paycheck in themail some days later.Insofar as Ross is concerned,it is probable that Radersimply erred in including her with the striking employees.He had no basis for replacing her other than the belief thatshe had made common cause with the others. Perhaps if shepractice stokers,as the discharge was, up to that point,the sole unfairlabor practice PLEASANT VIEWREST HOMEhad asserted herself at the time and apprised him of all thefacts, he would have permitted her to work. But on therecord as made, Rader in effect discharged her, andRespondent cannot escape liability because Ross did nottry to argue with Rader at the time. Just as an employerviolates theAct fordischarging an employee out of amistaken belief that he has engaged in union activity, soRespondent violated the Act by discharging Ross becauseof its mistaken belief that she engaged in concerted activity.N.L.R.B. v. American Casting Service, Inc.,365 F.2d 168,174 (C.A. 7, 1966); see alsoAtlas Linen and IndustrialSupply,134 NLRB 1230, 1232, adopting 130 NLRB 761.As to theremaining 9 nurses aides(or all 10,if I am inerror as to Ross),theirposition as economic strikersapplying for reinstatement entitled them to any jobs filledby temporary replacements and to any vacancies thereafteroccurring.The Laidlaw Corporation,171NLRB No. 175,enfd. 414 F.2d 99 (C.A. 7, 1969), cert. denied 397 U.S. 920.At the time the strikers reported for work on Monday,October 5,, Respondent allegedly had hired the 12replacements discussed above. Of these, Rader admittedthatMary Harveywas not a permanent replacement, andJames and Reynolds had made it clear that they wouldwork only until the strike was settled. Subtracting these 3from the 12 leaves 9 replacements for the 10 aides, but asalready noted Ross was an immediate victim of discrimina-tion,and at this point in our discussion we are still left with9 strikers. General Counsel argues that Keith should not beconsidered a permanent replacement as she was transferredfrom the dietary unit to replace a striker.But Keith's job indietarywas not filled,and Rader testified that the Homehad need for only the four remaining employees in dietary.I therefore cannot count Keith as a temporary replacement.Ann Root and Dorothy Howard, however, did not workfull shifts as nurses aides, and hence together can beconsidered as only a single replacement. This affords roomfor reinstating as of October 5 one more striker in additiontoRoss. On October 9 an aide on the second shift quit,thereby creating a second vacancy which should have beenoffered to a striker.9 In the week ending October 17, Coytransferred to housekeeping and Hogan quit,thus creatingtwo more vacancies.In short, as of the time of the hearingthere were six permanent replacements employed on thefirst shift (Keith, Debra Howard, Stierwalt, Wicker, Ward,and the combination of Root-Dorothy Howard) leavingfour vacancies on that shift, plus the vacancy created on thesecond shift. The failure to recall five of the aides (Ross andone other on October 5, another on the second shift afterOctober 9, and two more a week later) violated the Actunder theLaidlawdoctrine. It also, of course, reconvertedthe strike into an unfair labor practice strike.Respondent argues that it has been fully staffed at alltimes. In part this results from the hiring of a replacementon the second shift, by the hiring of the high school girls atthe end of October, and by the continued employment of9It is,of course,conceivable that none of the strikers would accept ajob on the second shift Should this prove to be the case, no monetaryliability will result from the failure to offer that job to a striker.10This has later developed into a full-time job.11General Counsel urges that the refusal to reinstate the strikers was inpart the result of Respondent's resentment over their having joined theUnion,and was thus violative of Section 8(a)(3) as well as of 8(a)(1). I do431James despite her statement that she would work only untilthe strike was settled.Further,the adequacy of the staffingis open to some question in the light of Knapp's commentto Tabler that the Home was shorthanded.In any event,granting that the Home is meeting the minimum standardsof the State Board of Health, the fact remains that prior tothe strike it had full time positions for the 10 aides inquestion,and under the analysis detailed above 5 of those10 have been wrongfully denied reinstatement, as theoverall needs of the Home have not been changed.Finally, aquestion arises as to thejobs filledby the highschool girls after October 31. These were on the secondshift,and, at least at first,amounted,in terms of combinedhours, to less than one full-time job,although the hourslater increased to equal a single full-time job.In terms ofduties and of compensation, theywere for all intents andpurposes nurses aides.Moreover,in the light of Rader'savowed hostility to "hiring off the picket line" and ofKnapp'srecognition late inOctober that she was"shorthanded"it is a reasonable inferencethatRespon-dent'sneed for these two new jobs arose, at least in part,from the adjustments occasioned by employing inexperi-enced aides on the first shift. I therefore find thatRespondent should have offered employment to one of thestrikers for at least a half-time job on the second shiftbeginning October 30,10 and that its failure to do so furtherviolatedthe Act.11CONCLUSIONS OF LAW1.By discharging a number of nurses aides on October2 becausetheyengaged in a protected concertedactivityRespondent engaged in an unfair labor practice affectingcommerce within the meaning of Sections 8(a)(1) and 2(6)and (7) of the Act.2.Respondent effectively rescinded these unlawfuldischarges on October 2, but on October 5 committed thesame unfair labor practice with respect to Ethel Rossbecause of its mistaken belief that she had engaged in aconcerted activity.3.Respondent by failing to offer reinstatement tostrikerswhen vacancies arose after their unconditionalrequest for reinstatement engaged in an unfair laborpractice affecting commerce within the meaning of Sections8(a)(1) and 2(6) and (7) of the Act.I shall recommend that Respondent cease and desistfrom its unfair labor practices,that it offer reinstatement toEthel Ross, with backpay from October 5, 1970,12 that itoffer reinstatement to the nine striking aides to the extentthat their jobs were not filled by permanent replacements orthat other comparable positions became available, that itmake the reinstated strikers whole for any losses incurredfrom the delay in reinstating them, and that it place theremaining strikers on a preferential hiring list.Morespecifically, as discussed above, in addition to Ross, onenot draw the inference that the advent of the Union contributed toRespondent's action.Inanyevent the remedy is the same,whether theviolation was of both subsections or only of one.12Assumingarguendothat I am in error in finding a specific violation inRoss' case,she is at the worst relegated to a panty with the other strikersOf course,ifRoss is not reinstated as of October 5, this creates a vacancyon that date for someone else. 432DECISIONSOF NATIONALLABOR RELATIONS BOARDstriker should be reinstated with backpay from October 5,another on the second shift with backpay from October 10,two more with backpay from October 17, and a sixth withbackpay from October 30, with the latter's backpay to becomputed by using the combined earnings of Robinson andOverton as a measure. In addition any nurses aidevacancies occurring since the date of the hearing must beoffered to the strikers, with backpay from the date of thevacancy.Also Respondent cannot continue employingJames, who was only a temporary replacement, and Flagg,Overton, and Robinson, who were hired subsequent to thestrikers' application for reinstatement, unless it has offeredreinstatement to each of the strikers.The computation of backpay in a case of this nature isfraught with grave difficulties. Suppose, for example, thatas of October 5 striker A should have been offeredreinstatement and would have accepted it, but by the timeof compliance A no longer desires the job and it goes tostriker G, as B, C, D, E, and F are reinstated to other jobs.Equitable considerations would seem to require that Areceive backpay up to the time she would have declinedreinstatement, and that the backpay after that date shouldgo to G. Problems of this nature are best left to compliancenegotiations, and can -be the subject of further proceedingsifnot amicably resolved. To facilitate compliance, I shallrecommend an order directing Respondent to reinstateRoss and to list the nine strikers in the order in which itwould have offered them reinstatement, using any fair,equitable,and lawful method (such as seniority, forexample) in compiling the list. Such a list should befurnished to the Regional Director for Region 25, to theCharging Party, and to each of the strikers. It will serve asthe basis for offering reinstatement to the places alreadyspecified and to subsequent vacancies which may occurprior to the time of compliance with this decision, and, tothe, extent any names remain on the list, they will constitutethe preferential hiring list mentioned above. Finally, Ishould add that nothing herein is intended to preclude anyother division of the total net backpay which maycommend itself to the affected parties, such as, for example,an equal division among all, the persons named in theoriginal complaint as victims of unlawful treatment. Allsums due under this recommended Order shall becomputed in accordance with the formulas set forth in F.W. Woolworth Company,90 NLRB 289, andIsis Plumbing& Heating Co.,138NLRB 716. As previously noted Iconsider the time lost on October 2 because of the unlawfuldischarges speculative anddeminimis.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 13ORDERRespondent Laura E. Weber, doing business as Weber13 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and order, and all objections thereto shallNursing Homes and as Pleasant View Rest Home, heragents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or refusing to reinstate any employeesbecause such employee has engaged with other employeesin concerted activity for mutual aid or protection.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Prepare a list, in the manner prescribed in the sectionof the Trial Examiner's Decision entitled "The Remedy," ofthe 10 employees, to whom it refused employment onOctober 5, 1970, listing the employees (headed by EthelRoss) in the rotation in which it would offer themreinstatement to positions as nurses aides at Pleasant ViewRest Home.-(b)Serve copies of said list upon each of the 10employees, the Regional Director for Region 25, and theCharging Party.(c)Using said list, offer reinstatement to their formerjobs, without prejudice to their seniority or other-rights andprivileges, to two employees as of October 5, 1970, to athird employee. as of October, 10, 1970, to a fourth and fifthemployee as of October 17, 1970, to a sixth employee as ofOctober 30, 1970, and to the remaining employees to theextent vacancies have occurred in nurses aide positionsafter the strikers applied for reinstatement, provided thatthe reinstatements of October 10 and 30 shall be topositions on the second shift and that any person decliningsuch a position, or any subsequent opening not on the firstshift,because of the hours, of work, shall not lose herposition on the list for subsequent openings.(d) To the extent that any names remain on the list aftercompliance with the foregoing provisions, retain the list asthebasis for offering reinstatement when subsequentvacancies occur.(e)Make whole the reinstated employees for lossessustained as a result of the delay in reinstating them,following the formulas prescribed in the section of the TrialExaminer's Decision entitled "The Remedy."(f)Notify each of the employees on the above-mentionedlist, if presently serving in the Armed Forces of the UnitedStates of her right to full reinstatement or to preferentiallisting upon application in accordance with the SelectiveServiceAct and the Universal Military Training andService Act of 1948, as amended, after discharge from theArmed Forces.(g)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, as well as all other records necessary toanalyze and compute the amount of backpay due under theterms of the recommended Order.(h) Post at the Pleasant View Rest Home copies of theattached noticemarked "Appendix." 14 Copies of saidbe deemed waived forall purposes.14 In the event that the Board's Order isenforcedby a Judgment of aUnited States Court of Appeals, the wordsin the noticereading "POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changedto read"POSTED PURSUANT TO A JUDGMENT OF PLEASANTVIEW REST HOME433notice, on forms provided by the Regional Director forRegion 25, after being duly signed by the Respondent'srepresentative, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(i)Notify the Regional Director for Region 25, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.15THE UNITED STATES COURT OF APPEALS ENFORCING ANORDER OF, THE NATIONAL LABOR RELATIONS BOARD."15 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read:"Notify the Regional Director for Region 25, in writing, within 20 daysfrom the date of this Order, what steps the Respondent has taken tocomply herewith "nurses aides not hired as permanent replacements andany persons performing the work of nurses aides hiredafter October 5, 1970:Norma Kay AlteBeverlyMayesBette A. BiggsEthel RossEthel EdwardsLucy SullivanRose HildebrandGloria TappSharon KeslerNita TaylorTo the extent that nurses aide positions are not nowavailable for any of the above-named employees, WEWILL place them on a preferential hiring list forvacanciesas they occur.WE WILL make whole the employees we reinstate forany losses they incurredas a resultof their not havingbeen reinstated when positions first became availablewhich they could fill, including two positions onOctober 5, 1970, and four more positions later in thatmonth.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or refuse to reinstate anyemployee because that employee has gone on strike orhas otherwise engaged with fellow employees inconcerted activity for mutual aid or protection.WE WILL NOT in any like or related manner interferewith, restrain, or coerce any employee in the exercise ofhis right to join or assist a labor union or to engage inother concerted activity for mutual aid or protection.WE WILL reinstate to their positions as nurses aidesthe following employees to the extent that positions arenow available for them, discharging if necessary anyLAURA E. WEBER, D/B/APLEASANT VIEW RESTHOME(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.Thisnotice mustremain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.'Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 614ISTA Center, 150 West Market Street, Indianapolis,Indiana 46204, Telephone 317-633-8921.